EXHIBIT 99.1 Colonial Commercial Corp. Reports 2009 Fourth Quarter and Year-End Results HAWTHORNE, New Jersey (March 31, 2010) – Colonial Commercial Corp. (“Colonial”) (OTC Bulletin Board: “CCOM,” “CCOMP”), today announced financial results for the fourth quarter and year ended December 31, 2009. Fourth Quarter Results Sales were $20,503,046 for the quarter ended December 31, 2009 compared to $20,499,837 for the same period in 2008. Gross profit decreased by 10.2%, or $615,604, to $5,437,544 for the fourth quarter from $6,053,148 for the same period in 2008. Gross profit expressed as a percentage of sales decreased to 26.5% for the fourth quarter from 29.5% for the same period in 2008. The decline in gross profit expressed as a percentage of sales is related to a more competitive marketplace for residential HVAC equipment and increased sales of lower margin commercial equipment. Selling, general and administrative expense declined by 2.7%, or $158,080, to $5,608,049 for the fourth quarter from $5,766,129 for the same period in 2008. Selling, general and administrative expenses included $64,712 incurred in connection with a tender offer that was completed by the Company on October 20, 2009 and $236,500 in costs incurred in connection with amendments to the Company’s credit facility. Net loss increased by $933,423 to $1,157,597, or ($0.25) per diluted share, for the quarter from a net loss of $224,174, or ($0.05) per diluted share, for the same period in 2008 primarily due to the decrease in gross profit of $615,604 and a $211,204 non-cash charge to goodwill. The Company also incurred $530,000 and $400,000 of charges related to its revaluation of its deferred tax asset during the quarters ended December 31, 2009 and 2008, respectively. Year-End Results Sales decreased by 8.8%, or $7,522,011, to $78,084,503 for the year ended December 31, 2009 from $85,606,514 for the same period in 2008. Gross profit decreased by 16.6%, or $4,133,045, to $20,834,619 for the year ended December 31, 2009 from $24,967,664 for the same period in 2008.Gross profit expressed as a percentage of sales decreased to 26.7% in 2009 compared to 29.2% for the comparable period in 2008.The decrease in gross profit expressed as a percentage of sales were primarily caused by price reductions, reduced cash discounts taken on purchases, a more competitive marketplace for residential HVAC equipment, and increased sales of lower margin commercial equipment. Selling, general and administrative expenses decreased by 9.6%, or $2,335,235, to $22,052,613 for the year ended December 31, 2009 from $24,387,848 for the same period in 2008.Selling, general and administrative expenses included $273,023 in costs incurred in connection with a tender offer that was completed by the Company on October 20, 2009 and $236,500 in costs incurred in connection with amendments to the Company’s credit facility. The Company’s net loss increased by $2,335,556, to $3,343,696, or ($0.72) per diluted share, for the year ended December 31, 2009, compared to a net loss of $1,008,140, or ($0.22) per diluted share, for the same period in 2008. The increase in loss primarily reflects a $4,133,045 decrease in gross margins, a $1,000,000 charge based on the Company’s revaluation of its deferred tax asset, a $309,900 non-cash charge to intangible assets, and a $211,204 non-cash charge to goodwill, offset by a $2,335,235 decrease in selling, general and administrative expense and a $358,495 decrease in interest expense. William Pagano, Chief Executive Officer of the Company, said, “This year’s results have been extremely disappointing to our shareholders as well as the Company’s management. We believe the worst is behind us and that the regional economic cycle in our industry hit its low point in the first quarter of 2010. We have made several improvements to increase our efficiency and substantially expanded our commercial HVAC equipment and control solutions business. These steps should assist us in capitalizing upon any industry gains in 2010 and beyond.” About Colonial Commercial Corp. Colonial distributes heating, ventilating and air conditioning, (“HVAC”), equipment, parts and accessories, climate control systems, and plumbing and electrical supplies and equipment to professional contractors in the states of New York, New Jersey, Massachusetts, Connecticut and eastern Pennsylvania through its subsidiaries; Universal Supply Group, Inc., www.usginc.com, The RAL Supply Group, Inc., www.ralsupply.com, American/Universal Supply Division, www.ausupplyinc.com, and S&A Supply, Inc., www.sasupplyinc.com. These contractor customers purchase and install equipment and systems for residential, commercial and industrial users.Colonial also provides control system design, custom control panel fabrication, technical field support, in-house training and climate control consultation for engineers and installers.The Company is a leader in the design of direct digital control systems and systems that control multi-location facilities through the Internet. The Company also distributes home appliances to dealer groups and appliance stores through its Goldman Universal division, and water filtration systems, parts and accessories and other products through its e-commerce store, www.procontractorstore.com, operated by RAL.The Company is headquartered in New Jersey, and, with its affiliates, operates out of 19 locations in its geographic trading area.For more information on Colonial’s operations, products and/or services, please visit www.colonialcomm.com. Safe Harbor Statement The foregoing press release may contain statements concerning Colonial Commercial Corp.’s financial performance, markets and business operations that may be considered "forward-looking" under applicable securities laws. Colonial cautions readers of this press release that actual results might differ materially from those projected in any forward-looking statements. Factors which might cause actual results to differ materially from any results that are projected in the forward-looking statements include the following: continued acceptance of the company's products in the marketplace, competitive factors, dependence upon third-party vendors, and other risks detailed in the company's periodic report filings with the Securities and Exchange Commission.These and certain other factors which might cause actual results to differ materially from those projected are detailed from time to time in Colonial's periodic reports and registration statements filed with the Securities and Exchange Commission, which important factors are incorporated herein by reference. Colonial undertakes no obligation to update forward looking statements to reflect changed assumptions, the occurrence of unanticipated events, or changes in future operating results, financial condition or business over time. For further information, please contact William Pagano, Chief Executive Officer, or William Salek, Chief Financial Officer, at (973) 427-8224. (Financial Highlights Follow) COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Consolidated Balance Sheets December 31, December 31, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $619,740 in 2009 and $472,526 in 2008 Inventory Prepaid expenses and other current assets Deferred tax asset - current portion - Total current assets Property and equipment Goodwill Other intangibles Other assets - noncurrent Deferred tax asset - noncurrent - $ $ Liabilities and Stockholders' Equity Current liabilities: Trade payables $ $ Accrued liabilities Income taxes payable Borrowings under credit facility - revolving credit Convertible notes payable, includes related party notes of $0 in 2009 and $62,500 in 2008 - Notes payable - current portion; includes related party notes of $32,009 in 2009 and $30,000 in 2008 Total current liabilities Convertible notes payable-related party Notes payable, excluding current portion; includes related party notes of $862,033 in 2009 and $750,000 in 2008 Total liabilities Commitments and contingencies Stockholders' equity: Redeemable convertible preferred stock, $.05 par value, 2,500,000 shares authorized, 293,057 and 447,891 shares issued and outstanding in 2009 and 2008, respectively, liquidation preference of $1,465,285 and $2,239,455 in 2009 and 2008, respectively Common stock, $.05 par value, 20,000,000 shares authorized, 4,654,953 shares issued and outstanding in each 2009 and 2008 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Consolidated Statements of Operations For the Year Ended December 31, Sales $ $ Cost of sales Gross profit Selling, general and administrative expenses, net Impairment of other intangibles - Write off of goodwill - Operating (loss) income ) Other income Interest expense, net; includes related party interest of $65,494 in 2009 and $72,955 in 2008 ) ) Loss before income tax expense ) ) Income tax expense Net loss $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES Consolidated Statements of Cash Flows For The Year Ended Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by operating activities: Deferred tax expense Stock-based compensation Provision for doubtful accounts Inventory reserves ) Depreciation Net gain on sale of fixed assets ) - Amortization of intangibles Accretion of debt discount - Write-off of goodwill - Impairment of other intangibles - Changes in operating assets and liabilities Accounts receivable ) Inventory Prepaid expenses and other current assets Other assets – noncurrent Trade payables ) Accrued liabilities ) Income taxes payable ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Proceeds from disposal of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Repurchase of preferred stock ) ) Repayments of notes payable; includes related party repayments of $92,500 in each 2009 and 2008 ) ) Issuance of notes payable in connection with financing tender offer - Repayment of notes payable in connection with financing tender offer; includes related party repayments of $251,991 and $0 in 2009 and 2008, respectively ) - Proceeds from notes payable - Repayments under credit facility - revolving credit, net ) ) Net cash used in financing activities ) ) Increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $
